Latimer, Judge
(concurring):
I concur.
In my dissenting opinion in United States v Zemartis, 10 USCMA 353, 27 CMR 427, I spelled out my reasons for concluding that there was neither error on the part of the president of the special court-martial nor prejudice to the accused. While in his dissent in this case Judge Ferguson identifies me as author of the later case of United States v Downing, 11 USCMA 650, 29 CMR 466, he should get no solace from that fact. For reasons which ought to be apparent to the reader it was published as a per curiam decision and it specifically notes that the law announced in Zemartis was fixed by a majority of the Court. Conceding that in Downing I yielded to the views of my associates, at no time have I ever believed that in this line of cases any of the accused persons either entered a plea of guilty or permitted it to stand because he and his counsel were wanting in foresight or forethought. Accordingly, I see no reason to extend what I believe to be bad law when the Chief Judge and two members of a board of review find the facts of this case do not bring it within the sweep of the previous decisions.